DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/07/2020.

Claims 1-26 and 30 are pending and being examined.  Claims 27-29 and 31-36 are canceled.

Claims 1-26 and 30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “obtaining a combustion catalyst composition comprising an amount of a precious metal supported on an ion-exchangeable alkali metal titanate substrate; and exposing the species to the combustion catalyst composition in the presence of an oxygen containing gas and water vapour at a catalysis temperature below 200°C and at a relative humidity above 0.5%”.
Lin et al. (US 2010/0179053 A1) is considered to be the closest prior art.
Lin teaches a method for the catalytic combustion of a gaseous species such as CO comprising obtaining a combustion catalyst composition comprising an amount of a precious metal support on a sodium titanate substrate; and exposing the species (i.e., 
Lin does teach nor obviate exposing the species to the combustion catalyst composition in the presence of water vapor and at a relative humidity of above 0.5%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734